Cole, J.
— We cannot say that the court erred in allowing the change. There is nothing in the abstract to show that we have all the evidence upon which the -court below acted. -This court will not presume a state of-facts on which to conclude that the court below erred; error must be made' affirmatively to appear. Stutsman v. School District No. 2, 1 Iowa, 94 and cases cited in note & in Cole’s edition.
But further than this, we hold that while statutes may constitutionally have a retroactive effect, such effect will not be *422given them in the absence of a manifest intent by the legislature, shown by the language, that they shall have that effect. Bartruff v. Remey, 15 Iowa, 257; § 2, ch. 95, Laws 1872, which provides that, “ companies and persons engaged in the construction and erection of railroads, telegraphs, canals, or other similar works, in this State, may be sued upon any contract relating thereto, or to any part thereof, or for damages in any manner growing out of the work thereon in any county where such contract was made or performed, in whole or in part or where the work, was done out of which arose the damages claimed,” does not evince a legislative intent that it shall apply to contracts made, and executed or broken in 1866.
We do not, however, know of any authority for ordering “that the plaintiff be barred from a further prosecution of this suit until said sum of fifteen dollars be paid into this court for the use of the defendant.” The order will, therefore, be so modified as to omit this clause, and otherwise the judgment will be, at the costs of the appellees.
Affirmed.